Ethridge, J.,
delivered the opinion of the court.
Fred Gibson, the appellant, sued out a writ of replevin for the possession of two mules of the value of two hundred dollars each and one two-horse wagon valued at twenty-five dollars, alleging that the same was wrongfully detained from him by defendant, S. J. Herrin. Gibson claimed as heir of Sarah Keeton, his mother, and the defendant defended upon the theory that he had a bill of sale constituting a mortgage from Sarah Keeton to secure advances advanced to Joe Smith and Sarah Keeton as tenants upon his place. On the trial Herrin was permitted to testify in general to the transaction between Joe Smith, Sarah Keeton, and himself over the objection and exception of the plaintiff, who claimed that Herrin was incompetent because his testimony tended to establish his claim against the deceased person, Sarah Keeton,.contrary to *4the statute; Herrin being a party to this suit, and the proceeding being a suit involving the title of the plaintiff and Herrin to this property.
It is undisputed in the record that Sarah Keeton was the owner of the property involved in her lifetime, and that she moved the property upon the premises of Herrin and there worked with Smith as tenant under some arrangement between her and Smith, by which it is claimed that she would have one-half of the products grown upon the place after paying Herrin his one-third rent. The appellee undertakes to justify the admission of this evidence on the theory that it was not a claim against the estate of Sarah Keeton, but to establish liability against the partnership existing between Sarah Keeton and Joe Smith.
We do not think that the evidence can be admitted upon that theory. This is a proceeding involving the property of Sarah Keeton and the establishing of. a debt to Herrin, and not a mere establishment of a claim. against a partnership and partnership property. Herrin was permitted to go into the details of all the agreements between him and Sarah Keeton, and to. establish not only the correctness of his books but the various items charged on the books to Sarah Keeton. We think this evidence was clearly incompetent under our statute (section 1917, Code of 1906 [Hemingwayrs Code, section 1577]). There are numerous other objections to the admission of evidence and exceptions taken, some of which were erroneous, but are not of any vital importance in deciding the issues, and we presume that they will not occur on the retrial of the cause. For the admission of the evidence of Herrin as to agreements and transactions between him and Sarah Keeton, judgment is reversed and the cause remanded.

Reversed and remanded.